Citation Nr: 1047212	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active 
duty from February 1959 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran requested a Board personal hearing to be held via 
video conferencing; however, in an October 2009 communication 
with VA, he subsequently withdrew this request.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran has experienced continuous tinnitus since service 
separation.

3.  The current bilateral tinnitus is due to acoustic trauma 
during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
tinnitus, there is no reason to discuss how VA has satisfied the 
VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Tinnitus

The Veteran contends that he was exposed to loud noises of 
gunfire and engines during service, that he had continuous 
symptoms of tinnitus since service separation, and that the 
tinnitus that he now has is related to the in-service loud noise 
exposure.

Having considered all the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for tinnitus.  As an initial matter, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran experienced exposure to loud noises during service.  The 
Veteran's service personnel records indicate that, during 
service, his Military Occupational Specialty was equivalent to 
that of an engineman and that, while serving in Vietnam, he 
participated in combat operations while serving on a river patrol 
boat.  Moreover, the Veteran is currently service connected for 
bilateral hearing loss on the basis of the loud noise exposure in 
service.  

The record further indicates that the Veteran experienced chronic 
recurrent symptomatology of tinnitus since service.  In a June 
1989 VA audiology examination report, the VA examiner noted that 
the Veteran reported experiencing bilateral tinnitus off and on 
over the years.  The VA examiner diagnosed, in part, bilateral 
tinnitus.  In a subsequent August 2006 VA audiology examination 
report, the Veteran reported experiencing tinnitus for an unknown 
number of years.  However, the Veteran indicated by way of 
history that the tinnitus started ever since he got out of 
service.  The Veteran reported that the tinnitus currently 
occurred two to three times per day, lasting from 30 minutes to 
an hour each time.  As treatment records indicate a diagnosis of 
tinnitus in July 1989, and the Veteran has maintained and has 
reported histories of consistently experiencing an onset of 
symptoms years earlier, going back to service, the Board finds 
that the Veteran has experienced continuous symptomatology of 
tinnitus since service.  

In addition, the probative medical evidence indicates that a 
nexus exists between the Veteran's current tinnitus and in-
service noise exposure.  Specifically, in the June 1989 VA 
medical examination report, the Veteran reported experiencing 
high noise exposure during five years of service in Vietnam, and 
that, after service, he worked as a mill equipment mechanic and a 
motorcycle mechanic, but wore hearing protection at both jobs.  
He reported no other history of noise exposure, head injury, 
exposure to oxo-toxic drugs or other significant problems.  He 
reported at the June 1989 VA examination that he had experienced 
bilateral tinnitus off and on over the years.  

After examination in June 1989, the diagnosis was moderate to 
severe bilateral upper frequency neurosensory hearing loss, 
secondary to noise exposure, primarily with bilateral tinnitus.  
Reading these findings in the light most favorable to the 
Veteran, the June 1989 VA examiner's conclusions indicate a link 
between the Veteran's bilateral tinnitus and either directly to 
the in-service noise exposure or indirectly to the service-
connected bilateral hearing loss caused by the in-service noise 
exposure.  Considering the thorough review of an accurate summary 
of the Veteran's history of post-service symptoms of tinnitus, 
recognition of in-service noise exposure and the service-
connected hearing loss, a thorough examination, and the findings 
based on all the evidence, the Board finds the June 1989 VA 
examiner's opinion to have great probative value on the question 
of relationship of current tinnitus to noise exposure in service. 

By contrast, in the August 2006 VA audiology examination report, 
the VA examiner, after diagnosing the Veteran with tinnitus, 
opined that she could not determine whether the Veteran's 
tinnitus was connected to service without resorting to 
speculation.  In her report, the August 2006 VA audiology 
examiner acknowledged that in-service noise exposure was a factor 
in causing the Veteran's service-connected bilateral hearing loss 
disability.  The VA examiner noted reviewing the claims file, but 
the history selected from that review appears incomplete.  The 
August 2006 VA audiology examiner did not note the findings of in 
the June 1989 VA audiology report, which included the history or 
continuous post-service symptoms of tinnitus and a nexus opinion 
between the Veteran's tinnitus and in-service noise exposure.  
The failure to mention the June 1989 VA audiology examination 
report, which indicates a nexus between tinnitus and in-service 
noise exposure, is a significant factual omission.  See Bloom v. 
West, 
12 Vet. App. 185, 187 (1999) (finding that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects clinical data or other rationale to support the 
opinion).  In addition, although the August 2006 VA examiner 
conceded that the Veteran had experienced noise exposure during 
service, and noted the Veteran's statements indicating tinnitus 
symptomatology since service, the examiner failed to note this 
history in the conclusions.  

While the August 2006 VA audiology examiner generally offered 
other possible etiologies of tinnitus, including caffeine, 
nicotine, alcohol, stress, fatigue, medication, and numerous 
pathologies, she did not opine that this Veteran's tinnitus was 
related to or caused by any of those other, non-noise-related 
factors.  The August 2006 VA audiology examiner also relied on 
the absence of in-service treatment records of tinnitus as a 
basis for a suggested negative nexus opinion, but ultimately 
concluded that she could not render an opinion.  As the August 
2006 VA audiology examiner did not in fact render a medical 
opinion, but indicated that she could not offer an opinion as to 
the etiology of the Veteran's tinnitus without resorting to 
speculation, her non-opinion is of no probative value.  Such 
evidence that is inconclusive in nature cannot support a claim.  
See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

Because the June 1989 VA examiner's opinion is of probative 
value, and the August 2006 VA examiner's opinion is of no 
probative value, the Board finds that, in addition to the 
credible lay evidence of in-service loud noise exposure, and 
continuous symptomatology of tinnitus since service discharge, 
there is also 


medical opinion evidence indicating a nexus between the Veteran's 
current tinnitus and the in-service acoustic trauma.  For these 
reasons, and resolving reasonable doubt in the Veteran's favor, 
the Board finds that service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


